Name: Commission Regulation (EC) NoÃ 430/2006 of 15 March 2006 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Senegal prior to import into the Community
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade;  Africa;  international trade
 Date Published: nan

 16.3.2006 EN Official Journal of the European Union L 79/7 COMMISSION REGULATION (EC) No 430/2006 of 15 March 2006 approving operations to check conformity with the marketing standards applicable to fresh fruit and vegetables carried out in Senegal prior to import into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 10 thereof, Whereas: (1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables (2), lays down the conditions for the approval of checking operations, performed by certain third countries which so request, prior to import into the Community. (2) The Senegalese authorities sent the Commission a request for the approval of checking operations performed under the responsibility of the Directorate for Plant Protection of the Ministry of Agriculture and Water. The request states that the aforementioned Directorate has the necessary staff, equipment and facilities to carry out checks, that it uses methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from Senegal to the Community must meet the Community marketing standards. (3) The information sent by the Member States to the Commission shows that, in the period 2001 to 2005, the incidence of non-conformity with marketing standards among imports from Senegal of fresh fruit and vegetables was very low. (4) Checks on conformity carried out by Senegal should therefore be approved with effect from the date of implementation of the administrative cooperation procedure provided for in Article 7(8) of Regulation (EC) No 1148/2001. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Checks on conformity with the marketing standards applicable to fresh fruit and vegetables carried out by Senegal prior to import into the Community are hereby approved in accordance with Article 7 of Regulation (EC) No 1148/2001. Article 2 Details of the official authority and inspection body in Senegal, as referred to in the second subparagraph of Article 7(2) of Regulation (EC) No 1148/2001, are given in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from the date of publication in the C series of the Official Journal of the European Union of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001, relating to the establishment of administrative cooperation between the Community and Senegal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 156, 13.6.2001, p. 9. Regulation as last amended by Regulation (EC) No 408/2003 (OJ L 62, 6.3.2003, p. 8). ANNEX Official authority referred to in Article 7(2) of Regulation (EC) No 1148/2001: MinistÃ ¨re de lAgriculture et de lHydraulique Direction de la protection des vÃ ©gÃ ©taux bp 20054 Thiaroye Dakar Senegal Tel. (221) 834 03 97 Fax (221) 834 28 54/834 42 90 Email: almhanne@hotmail.com almhanne@yahoo.fr Inspection body referred to in Article 7(2) of Regulation (EC) No 1148/2001: MinistÃ ¨re de lAgriculture et de lHydraulique Direction de la protection des vÃ ©gÃ ©taux Bureau qualitÃ © de la Division LÃ ©gislation et ContrÃ ´le phytosanitaire Tel. (221) 834 03 97 Fax (221) 834 28 54 Email: dpv1@sentoo.sn almhanne@yahoo.fr